OPINION
PER CURIAM.
Appellant waived a jury trial and the judge sitting alone found him guilty of murder in the third degree. In this direct appeal, he makes two claims: (1) that the Commonwealth failed to prove beyond a reasonable doubt that the gunshot wound which appellant inflicted on decedent was the legal cause of death, and (2) that he was denied effective assistance of trial counsel because counsel failed to impeach an identification witness by introducing into evidence a prior inconsistent out-of-court statement regarding his knowledge of the shooting. Having thoroughly reviewed each of these two claims, we find both to be without merit.
Judgment affirmed.